 

1. Ivan Gorjup, a Slovene citizen residing at 43 Kosarjeva, 2000 Maribor
(hereinafter referred to as Transferor),

 

2. Marijan Jurenec, a Slovene citizen residing at Precna ulica 1, Radomlje
(hereinafter referred to as Transferor), represented by Ivan Gorjup, attorney
from Maribor, on the basis of a special notarized power of attorney

 

3. Srecko Kukovec, a Slovene citizen residing at Sadjarska 13b, 2000 Maribor
(hereinafter referred to as Transferor), represented by Ivan Gorjup, attorney
from Maribor, on the basis of a special notarized power of attorney

 

4. Janez Ujcic, a Slovene citizen residing at 9 Ulica obnove, 2000 Maribor 
(hereinafter referred to as Transferor), represented by Ivan Gorjup, attorney
from Maribor, on the basis of a special notarized power of attorney

 

5. Lenko Vidmar, a Slovene citizen residing at 15 Vukovski dol, 2221 Jarenina
(hereinafter referred to as Transferor), represented by Ivan Gorjup, attorney
from Maribor, on the basis of a special notarized power of attorney

 

and

 

6. Produkcja Plus d.o.o., a Slovene corporation with its principal headquarters
at Kranjceva 26, Ljubljana, registered at Court Register of the District Court
of Ljubljana under the registration number 12651900 represented by general
director Marijan Jurenec duly authorized by an assembly resolution (hereinafter
referred to as Transferee )

 

have agreed in Ljubljana on 29 January 2003 to enter into the following:

 

 

SHARE TRANSFER AGREEMENT

RE KANAL A

 

Article I. RECITALS

 

                        A. The parties hereto establish that:

 

                        1. Each Transferor is a holder of shares in the
corporation Kanal A d.d., Kranjceva 26, Ljubljana, registered at Court Register
of the District Court of Ljubljana.

 

                        2. The Transferee has in accordance with its activities
the interest to acquire each such business share in the Company and each
Transferor to transfer such business share into the property of Transferee.

 

                        B. THEREFORE the parties hereto agree as follows:

 

     

 

--------------------------------------------------------------------------------

Article II.  Object of this Agreement

 

                        A. Each Transferor hereby transfers and conveys to the
Transferee its shares in the nominal amount of 6580.08 (six thousand five
hundred eighty and eight one-hundredths) SIT, which represents individually 2%
(two percent) of the total capital in the Company.

 

                        B. Transferee accepts and takes over each such share.

 

Article III.  Consideration

 

                        A. This transfer is being made and accepted for the
agreed selling price in amount of 6580.08 (six thousand five hundred eighty and
eight one-hundredths) SIT for each Transferor.

 

 

Article IV.  Transfer of the shares

 

                        A. Each share, which is the object of transfer
hereunder, is to be transferred to Transferee on the day of execution hereof
(Closing Date).

 

                        B. The transfer of each share, which is the object of
transfer hereunder, shall be completed with the notification of the transfer to
the director of the Company.

 

                        C. Any of the parties hereto is allowed to notify the
transfer of the share to the director of the Company, and each Transferor shall
be obliged to cause the director to register the transfer with the Court
Register. The director is obliged to register such transfer into the
Shareholders’ Book within 3 (three) days after the receipt of the notification
of such transfer.

 

                        D. All rights derived from or related to the share which
is the object of transfer hereunder, including the possible right on the receipt
of the profits for the preceding years, that have not yet been distributed on
the day hereof, shall be transferred to Transferee on the Closing day.

 

Article V. Transferor Representations and Warranties

 

                        A. Each Transferor represents and warrants in favor of
the Transferee the following regarding itself and the Company to be true and
correct. These representations and warranties are made as of the date hereof and
as of the Closing Date.

 

                        a. Status of Transferors. Ivan Gorjup is a Slovene
citizen residing at 43 Kosarjeva, 2000 Maribor; Marijan Jurenec is a Slovene
citizen residing at Precna ulica 1, Radomlje; Srecko Kukovec is a Slovene
citizen residing at Sadjarska 13b, 2000 Maribor; Janez Ujcic is a Slovene
citizen residing at 9 Ulica obnove, 2000 Maribor; and Lenko Vidmar is a Slovene
citizen residing at 15 Vukovski dol, 2221 Jarenina.

 

                        b. Authorization. Each Transferor has all necessary
power and authority to enter into this Agreement and to perform all obligations
to be performed by it hereunder. At the Closing, this Agreement will have been
duly authorized, executed and delivered by each Transferor and will constitute
its valid and binding obligation, enforceable according to its terms.

 

     

 

--------------------------------------------------------------------------------

                        c. Non-Violation. The execution and delivery by each
Transferor of this Agreement and the consummation by each Transferor of the
transactions contemplated hereby are not prohibited by, do not violate any
provision of and will not result in the breach of or accelerate or permit the
acceleration of the performance required by the terms of, (i) any applicable
law, rule or regulation or any order, writ, injunction or decree of any court or
governmental authority of the Slovenia or any State thereof, including any
authority, department, commission, board, bureau, agency or instrumentality of
either of the foregoing in a manner which would have a material adverse effect
on the ability of such Transferor to perform its obligations hereunder or
thereunder or (ii) any material contract, indenture, agreement or commitment to
which such Transferor is a party or bound.

 

                        d. No Governmental Consent Required. No consent,
approval, authorization or order of any governmental agency or body of Slovenia,
any State or instrumentality thereof is required for the execution and delivery
by each Transferor of this Agreement to be entered into by each Transferor and
the consummation by such Transferor of the transactions contemplated hereby, the
absence of which would have a material adverse effect on the ability of such
Transferor to perform its obligations under this Agreement or the other
agreements contemplated hereby.

 

                        e. Organization of the Company. The Company is a
corporation duly organized and validly existing under the laws of Slovenia.

 

                        f. Transfer of business share. As of the Closing Date,
each Transferor will transfer to the Transferee good and valid title to its
business share, free and clear of all liens, options and/or other encumbrances
or commitments of any kind. 

 

                        G,  No Claims.  No Transferor has any claim or any
direct or indirect interest in any tangible or intangible asset or property of
the Company or holds any receivable owed by the Company.

 

                        h. Consents. No consent or approval, registration
(except registration in the Shareholders’ Book) declaration or filling with any
Governmental Authority is or will be required to be obtained or made in
connection with the execution and delivery of the Agreement or the consummation
of any other transaction contemplated hereby.

 

Article VI.  Transferee Representations and Warranties

 

                        A. Transferee hereby represents and warrants in favor of
the Transferors the following to be true and correct. These representations and
warranties are made as of the date hereof and as of the Closing Date.

 

                        a. Corporate Organization. Transferee is a corporation
duly organized, validly existing under the laws of Slovenia.

 

                        b. Corporate Authorization. Transferee has all necessary
corporate power and authority to enter into this Agreement and to perform all
obligations to be performed by it hereunder. This Agreement has been duly
authorized, executed and delivered by Transferee and constitutes its valid and
binding obligation, enforceable according to its terms.

 

                        c. Non-Violation. The execution and delivery by the
Transferee of this Agreement and the consummation by the Transferee of the
transactions contemplated hereby are not prohibited by, do not violate any
provision of and will not result in the breach of or accelerate or permit the
acceleration of the performance required by the terms of, (i) any applicable
law, rule or regulation or any order, writ, injunction or decree of any court or
governmental authority of Slovenia or any State thereof, including any
authority, department, commission, board, bureau, agency or instrumentality of
either of the foregoing in a manner which would have a material adverse effect
on the ability of Transferee to perform its obligations hereunder or thereunder,
(ii) the Articles of Incorporation or By-laws of Transferee or (iii) any
material contract, indenture, agreement or commitment to which Transferee is a
party or bound.

 

     

 

--------------------------------------------------------------------------------

                        d. No Governmental Consent Required. No consent,
approval, authorization or order of any governmental agency or body of Slovenia,
any State or instrumentality thereof is required for the execution and delivery
by Transferee of this Agreement and the consummation by the Transferee of the
transactions contemplated hereby, the absence of which would have a material
adverse effect on the ability of the Transferee to perform its obligations under
this Agreement or the other agreements contemplated hereby.

 

Article VII.  Final Provisions

 

                        A. Transferee shall be entitled to set off any liability
owed to it by any Transferor against any liability owed by it to such Transferor
(whether actual or contingent, present or future and irrespective of currency of
payment).

 

                        B. This Agreement is made in English and Slovene
language. The Slovene version is made in the form of a Notarial Deed. The Notary
is allowed to issue an unlimited number of copies of hereof on the request of
any party hereto.

 

Ivan Gorjup Produkcja Plus d.o.o.:

___________________________

___________________________ 



/s/ Ivan Gorjup  /s/ Maijan Jurenec 

 

Marijan Jurenec

 

/s/ Ivan Gorjup (by power of attorney)

___________________________

 

Srecko Kukovec

 

/s/ Ivan Gorjup (by power of attorney)

___________________________

 

Janez Ujcic

 

/s/ Ivan Gorjup (by power of attorney)

___________________________

 

Lenko Vidmar

 

/s/ Ivan Gorjup (by power of attorney)

___________________________

 

     

 

--------------------------------------------------------------------------------